DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated August 13, 2021.  Claims 1 and 3-20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0205842, to Starns.

As per claim 1, Starns discloses a system comprising: a scheduling server programmed to register terminals for autonomous vehicle use by allocating both capabilities and available times of the terminals to the scheduling server… (e.g. see Figs. 3 and 4 and paragraph 0036, wherein a transportation management system 410 is provided for providing information to a plurality of autonomous vehicles 140 through a network 420, the system 410 including a service facility data store 423 that ; … identify a service to perform to an autonomous vehicle using data received from the vehicle (e.g. see Figs. 3 and 4 and paragraph 0035, wherein the transportation management system 410 further includes an autonomous vehicle monitor module 414 that determines when an autonomous vehicle 140 is in need of service); and send a waypoint to the vehicle directing the vehicle to arrive at an identified one of the terminals having capability to perform the service during the available times of the identified terminal (e.g. see Figs. 3-5 and paragraph 0054, wherein the transportation management system 410 provides instructions to the autonomous vehicle 140 to travel to a particular region of a service station for service).  
With respect to the newly added feature of the terminals including parking garages, the available times of the parking garages being defined according to a predefined schedule indicating available parking space capacity at off-hours of the parking garages that is reallocated to be used in servicing vehicles, Starns discloses such features.  For example, with respect to the terminal including parking garages, Starns discloses a facility at which vehicles are parked and serviced (e.g. see Fig. 2A and paragraph 0019).  The Specification does not appear to define ‘garages’ in such a manner to exclude this interpretation.  Notwithstanding issues pertaining to ‘off-hours’ discussed herein, with respect to available time including predefined schedule of available parking space capacity that is reallocated to be used in servicing vehicles, Starns also discloses that multiple AVs may be scheduled for service, which would predefined schedules when spaces are available, at all times, which may be used for 

As per claim 3, Starns discloses the features of claim 1, and further discloses wherein the terminals include mobile terminals, and the scheduling server is further programmed to send a second waypoint to the identified terminal directing the identified terminal to arrive at an identified rendezvous location for meeting the vehicle (e.g. see paragraph 0027, wherein the transportation management server directs a mobile charging service vehicle and the autonomous vehicle from their location to another location, where an empty parking lot exist, suitable for receiving both vehicles). 

As per claim 4, Starns discloses the features of claim 3, and further discloses wherein the waypoint and the second waypoint each specify a future location of the vehicle (e.g. see paragraph 0027, wherein the transportation management server directs a mobile charging service vehicle and the autonomous vehicle from their location to another location where an empty parking lot exist suitable for receiving both vehicles; the Office further notes that since the autonomous vehicle requires multiple charges that a first charge may be located at a service station (i.e. ). 

As per claim 5, Starns discloses the features of claim 1, and further discloses further comprising receiving terminal data from the terminals responsive to changes in schedule or capabilities of the terminals (e.g. see paragraph 0037, wherein a logistics module 417 receives service capabilities of service facilities). 

As per claim 6, Starns discloses the features of claim 1, and further discloses further comprising receiving the data from the vehicle over a wide-area network responsive to occurrence of one or more trigger conditions (e.g. see Fig. 4 paragraph 0033, wherein the autonomous vehicle computing device sends data to the transportation management system 410 information related to that status of the autonomous vehicle, via network 420). 

As per claim 7, Starns discloses the features of claim 6, and further discloses wherein the trigger conditions include one or more of the vehicle traversing a predefined distance, a predefined amount of time of operation of the vehicle, a predefined amount of time having elapsed, or a predefined number of key-on cycles of the vehicle (e.g. see Fig. 4 paragraph 0033, wherein the autonomous vehicle computing device 450 may request service based upon data recorded by the vehicle status monitor 434, which includes elapsed time). 

As per claim 10, Starns discloses the features of claim 1, and further discloses wherein the scheduling server is further programmed to send a command to the vehicle to unlock the vehicle responsive to arrival of the vehicle at the identified terminal (e.g. see paragraph 0027, wherein the autonomous vehicle is programed, via 

As per claim 11, Starns discloses the features of claim 1, and further discloses wherein the scheduling server is further programmed to send, to the identified terminal, a credential to unlock the vehicle responsive to arrival of the vehicle at the identified terminal (e.g. see paragraph 0027, wherein the autonomous vehicle is programed, via the server (e.g. command signal), to unlock the vehicle when the vehicle is sufficiently close to its arrival location (i.e. the terminal has proper credentials).

As per claim 12, Starns discloses a method comprising: identifying, from data received over a wide-area network from an autonomous vehicle (e.g. see Fig. 4 paragraph 0033, wherein the autonomous vehicle computing device sends data to the transportation management system 410 information related to that status of the autonomous vehicle, via network 420), a service for the vehicle and a terminal for performing the service (e.g. see Figs. 3 and 4 and paragraph 0035, wherein the transportation management system 410 includes an autonomous vehicle monitor module 414 that determines when an autonomous vehicle 140 is in need of service); directing the vehicle to the terminal (e.g. see Figs. 3-5 and paragraph 0054, wherein the transportation management system 410 provides instructions to the autonomous vehicle 140 to travel to a particular region of a service station for service); providing access to the vehicle responsive to arrival of the vehicle at the terminal (e.g. see paragraph 0027, wherein the autonomous vehicle is programed, via the server ; and allowing the vehicle to be used for autonomous driving responsive to confirmation that the service is completed (e.g. see 0017, wherein the autonomous vehicle resumes normal operation upon exiting the service facility).  
With respect to the newly added feature of the terminal being selected from a plurality of terminals as closet parking facility of the plurality of terminals having a slot for servicing vehicles available for performing services, the terminals including parking garages, the slot for servicing vehicles being defined according to a predefined schedule of available parking space capacity at off-hours of the parking garages that is reallocated for use in servicing vehicles, Starns discloses such features.  For example, Starns discloses selection of a service facility based upon distance between an AV and service facility, which would include availability for the AV (e.g. see paragraph 0037).  With respect to the terminal including parking garages, Starns discloses a facility at which vehicles are parked and serviced (e.g. see Fig. 2A and paragraph 0019).  The Specification does not appear to define ‘garages’ in such a manner to exclude this interpretation.  Notwithstanding issues pertaining to ‘off-hours’ discussed herein, with respect to available time including predefined schedule of available parking space capacity that is reallocated to be used in servicing vehicles, Starns also discloses that multiple AVs may be scheduled for service, which would predefined schedules when spaces are available, at all times, which may be used for reallocating charging or servicing of vehicles (e.g. see Figs. 2A-2A and paragraphs 0019-0025).


As per claim 13, Starns discloses the features of claim 12, and further discloses further comprising: identifying, from the data, a second service for the vehicle and a second terminal for performing the service; directing the vehicle to the second terminal; providing access to the vehicle responsive to arrival of the vehicle at the second terminal; and directing the vehicle to the terminal responsive to confirmation from the vehicle that the second service has been completed (e.g. see paragraph 0013, wherein multiple service areas (i.e. terminals) are provided and used to perform various different tasks on the autonomous vehicle (i.e. the autonomous vehicle is directed to different terminals to have different tasks performed).

As per claim 14, Starns discloses the features of claim 12, and further discloses further comprising: receiving a request to add a new terminal as available for performing service to vehicles; identify times and capabilities for the new terminal to add; and register the new terminal as available for performing the service to vehicles according to the times and capabilities (e.g. see Fig. 4 and paragraph 0021, wherein the system analysis currently available charging stations meaning that once a charging station has completed task, an indication would be sent adding the terminal to available terminals for performing a service to a new vehicle).

As per claim 15, Starns discloses the features of claim 12, and further discloses further comprising identifying the terminal from a plurality of terminals as being the closest parking facility from the plurality of terminals having capacity for performing the service (e.g. see paragraph 0015, wherein the vehicle is directed towards a closest or nearby service station, as opposed to a home or base service station, to eliminate time to travel back and forth therefrom).

As per claim 16, Starns discloses the features of claim 12, and further discloses further comprising: decrementing a count of available slots for servicing vehicles for the terminal responsive to directing the vehicle to the terminal; and incrementing the count of available slots for servicing vehicles for the terminal responsive to the confirmation from the vehicle that the service is completed being received from the vehicle (e.g. see Fig. 2B and 3, wherein a fixed number of spaces are available for charging and notification to a central service of availability is provided (i.e. increasing or decreasing a number of available spaces).

As per claim 17, Starns discloses the features of claim 12, and further discloses wherein the scheduling server is further programmed to send a command to the vehicle to unlock the vehicle responsive to arrival of the vehicle at the terminal (e.g. see paragraph 0027, wherein the autonomous vehicle is programed, via the server (e.g. command signal), to unlock the vehicle when the vehicle is sufficiently close to its arrival location).

As per claim 18, Starns discloses the features of claim 12, and further discloses wherein the scheduling server is further programmed to send, to the terminal, a credential to unlock the vehicle responsive to arrival of the vehicle at the terminal .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Starns, in view of U.S. Patent Publication No. 2020/0294401, to Kerecsen.

As per claim 8, Starns discloses the features of claim 6, but fails to specifically disclose wherein the trigger conditions include a sensor of the vehicle indicating a spill or odor within the vehicle.  However, Kerecsen teaches autonomous vehicles (e.g. see paragraph 0268) having odor sensors (e.g. see paragraph 0424) which transmits data to service stations for scheduling maintenance or repair (e.g. see paragraph 0160.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the service system of Starns to include sensing odors left in autonomous vehicles by occupants so that they can be removed for the next customer thereby motivating users to utilize the service again.

Claims 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Starns, in view of U.S. Patent Publication No. 2015/0339928, to Ramanujam.

As per claim 9, Starns discloses the features of claim 1, but fails to particularly  disclose wherein the scheduling server is further programmed to receive an indication from the identified terminal that the service is complete and a confirmation from the vehicle that the service is complete.  However, the Office notes that the signaling of a completed task of autonomous vehicles is well known.  For example, Ramanujam teaches an autonomous vehicle transmitting a signal to a taxi service control system regarding the completion of a task (e.g. see paragraph 0042).  Additionally, Ramanujam teaches the use of confirmation messages regarding the performance of services (e.g. see paragraph 0063).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the service system of Starns to include confirming that a task has been completed, along with a confirmation thereof, for the purpose of making available the autonomous vehicle for other tasks.

As per claim 19, Starns discloses a non-transitory computer-readable medium comprising instructions that, when executed by a scheduling server, cause the server to: identify, from data received over a wide-area network from an autonomous vehicle (e.g. see Fig. 4 paragraph 0033, wherein the autonomous vehicle , a first service for the vehicle to be performed at a first terminal (e.g. see Figs. 3 and 4 and paragraph 0035, wherein the transportation management system 410 includes an autonomous vehicle monitor module 414 that determines when an autonomous vehicle 140 is in need of service) and a second service for the vehicle to be performed at a second terminal (e.g. see paragraph 0013, wherein multiple service areas (i.e. terminals) are provided and used to perform various different tasks on the autonomous vehicle (i.e. the autonomous vehicle is directed to different terminals to have different tasks performed); direct the vehicle to the first terminal (e.g. see Figs. 3-5 and paragraph 0054, wherein the transportation management system 410 provides instructions to the autonomous vehicle 140 to travel to a particular region of a service station for service); provide access to the vehicle to the first terminal to perform the first service responsive to arrival of the vehicle at the first terminal (e.g. see paragraph 0027, wherein the autonomous vehicle is programed, via the server (e.g. command signal), to unlock the vehicle when the vehicle is sufficiently close to its arrival location); direct the vehicle to the second terminal…; provide access to the vehicle to the second terminal to perform the second service responsive to arrival of the vehicle at the second terminal (e.g. see paragraph 0013, wherein multiple service areas (i.e. terminals) are provided and used to perform various different tasks on the autonomous vehicle (i.e. the autonomous vehicle is directed to different terminals to have different tasks performed); and allow the vehicle to be used for autonomous driving responsive to confirmation that the second service is completed (e.g. see 0017, 
With respect to the newly added feature of the first terminal being selected from a plurality of terminals as a closet parking facility of the plurality of terminals having a slot for servicing vehicles available for performing services, the second terminal being selected from the plurality of terminals as the closest parking facility of the plurality of terminals to the first terminal having a slot for servicing vehicles available for performing the second service, the terminals including parking garages, the slot for servicing vehicles being defined according to a predefined schedule of available parking space capacity at off-hours of the parking garages that is reallocated for use in servicing vehicles, Starns discloses such features.  For example, Starns discloses selection of a service facility based upon distance between an AV and service facility, which would include selection between first and second terminals (e.g. see paragraph 0037).  With respect to the terminal including parking garages, Starns discloses a facility at which vehicles are parked and serviced (e.g. see Fig. 2A and paragraph 0019).  The Specification does not appear to define ‘garages’ in such a manner to exclude this interpretation.  Notwithstanding issues pertaining to ‘off-hours’ discussed herein, with respect to available time including predefined schedule of available parking space capacity that is reallocated to be used in servicing vehicles, Starns also discloses that multiple AVs may be scheduled for service, which would predefined schedules when spaces are available, at all times, which may be used for reallocating charging or servicing of vehicles (e.g. see Figs. 2A-2A and paragraphs 0019-0025).
Starns fails to disclose direct the vehicle to the second terminal responsive to confirmation that the first service is completed and allow the vehicle to be used for autonomous driving responsive to confirmation that the second service is completed.  However, the Office notes that the signaling of a completed task of autonomous vehicles is well known.  For example, Ramanujam teaches an autonomous vehicle transmitting a signal to a taxi service control system regarding the completion of a task (e.g. see paragraph 0042).  Additionally, Ramanujam teaches the use of confirmation messages regarding the performance of services (e.g. see paragraph 0063).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the service system of Starns to include confirming that a task has been completed, along with a confirmation thereof, for the purpose of making available the autonomous vehicle for other tasks.

As per claim 20, Starns, as modified by Ramanujam, teaches the features of claim 19, and Starns further discloses further comprising instructions that, when executed by a scheduling server, cause the scheduling server to: decrement a count of available slots for services vehicles for the first terminal responsive to arrival of the vehicle at the first terminal; increment the count of available slots for servicing vehicles for the first terminal responsive to the confirmation from the vehicle that the service is completed; and mark the first terminal as unavailable for servicing vehicles responsive to the count being zero (e.g. see Fig. 2B and 3, . 

Response to Argument
Applicants arguments and amendments overcome all non-prior art rejections/objections.  With respect to prior art rejections, as indicated by the amended rejections, the amendments fail to overcome the prior art of record and thus arguments related to prior art are unpersuasive.

Conclusion
Applicant’s argumenta are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publication Nos. 2021/0081908, 2021/0056483 and U.S. Patent No. 10,042,359, which relate to vehicle servicing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JAMES M MCPHERSON/Examiner, Art Unit 3669